DETAILED ACTION
	This Office action is responsive to communication received 12/21/2021 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  			      EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Massey (Reg. No. 60,445).
The application has been amended as follows: 
The following changes have been made in the claims to eliminate remaining instances of indefiniteness under 35 USC 112(b):
IN THE CLAIMS:

	As to claim 24 – line 22, after “portion” (third and fourth occurrences), the phrase --of the unitary cast body-- has been INSERTED;
	As to claim 33 – line 3, after “portion” (second and third occurrences), the phrase --of the unitary cast body-- has been INSERTED;
	As to claim 40 – line 2, “upper cavity region” has been CHANGED to --upper region of the cavity--;
	As to claim 41 – line 2, “lower cavity region” has been CHANGED to --lower region of the cavity--; 
	As to claim 42 – line 2, after “cavity”, the term --region-- has been INSERTED;

	As to claim 48 – line 4, after “portion” (first and fourth occurrences), the phrase --of the unitary cast body-- has been INSERTED.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The drawings must be amended to show the claimed insert (i.e., claim 35), wherein the insert is located in the upper and lower regions of the cavity (i.e., claims 40, 41).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 24-31, 33 and 35-48 are allowable over the prior art references of record in view of the arguments advanced by the applicant’s attorney on scanned page 1, line 17 through scanned page 2, line 11, received with the REMARKS of 12/21/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 				      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711